Filed 7/17/13 P. v. Zenteno CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F062489
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 09CM1206)
                   v.

DANIEL ESPINOZA ZENTENO,                                                                 OPINION
         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kings County. Robert S.
Burns, Judge.
         Carlo Andreani, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and A. Kay
Lauterbach, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
       Defendant Daniel Espinoza Zenteno was convicted of the kidnapping, rape, and
sexual penetration of his ex-girlfriend (victim). On appeal, he contends (1) the Aranda-
Bruton1 error that occurred at trial was not harmless, (2) the trial court erred in denying
his motion to discharge retained counsel, and (3) the trial court erred in imposing
consecutive terms. We will affirm.
                              PROCEDURAL SUMMARY
       On February 18, 2011, the Kings County District Attorney charged defendant and
his two codefendants, Rolando Jaramillo and Victor Cordova Alatorre, with the
kidnapping and rape of victim on April 1, 2009. Count 1 charged all three defendants
with kidnapping to commit rape or rape in concert (Pen. Code, § 209, subd. (b)(1)).2
Count 2, a lesser crime, charged all three defendants with kidnapping by force or fear
(§ 207, subd. (a)). Count 3 charged all three defendants with rape in concert (§ 264.1).
Count 4, a lesser crime, charged defendant with rape (§ 261, subd. (a)(2)). Count 5
charged defendant with sexual penetration (§ 289, subd. (a)(1)). With respect to all
counts, the information alleged defendant personally inflicted great bodily injury on
victim (§ 12022.7, subd. (a)). With respect to counts 4 and 5, the information alleged that
defendant inflicted great bodily injury on victim in the commission of a sex offense
(§ 12022.8). With respect to counts 3, 4, and 5, the information alleged special
circumstances under section 667.61, subdivisions (a), (b), (d), and (e).
       A jury found defendant guilty on counts 1, 3, and 5, and found true all of the
special allegations and circumstances.3 The trial court sentenced defendant to 58 years to

1     People v. Aranda (1965) 63 Cal.2d 518 (Aranda); Bruton v. United States (1968)
391 U.S. 123 (Bruton).
2      All statutory references are to the Penal Code unless otherwise noted.
3      Codefendant Rolando Jaramillo was tried before the same jury, which found him
guilty on counts 1 and 3.
       Codefendant Victor Alatorre entered into a plea agreement and testified at trial.



                                             2.
life, as follows: on count 5, 25 years to life for sexual penetration with special
circumstances, plus a five-year term on the great bodily injury enhancement under
section 12022.8, plus a stayed three-year term on the great bodily injury enhancement
under section 12022.7; on count 3, 25 years to life for rape in concert with special
circumstances, to be served consecutively to the sentence in count 5, plus a three-year
term for the great bodily injury enhancement under section 12022.7; on count 1, a stayed
term of life.
                                          FACTS
       In December 2008, 29-year-old victim worked as a cashier at a gas station in
Lemoore. She met defendant because he was a repeat customer. Eventually they
exchanged names, although defendant gave her a false name. The first time defendant
asked her for her cell phone number, she told him, “[W]hat if you’re married.” The
second time he asked, she gave him her number. He told her he was 36 years old, about
10 years younger than he actually was. And he told her he was childless, divorced, and
had been single for 10 years, rather than married with five children. They started dating.
They went dancing and out to eat. In January 2009, he took her to a motel, but she did
not feel comfortable and they did not go inside. Later that month, they went to a different
motel. Defendant told her they would watch television. Instead he took off his clothes
and started kissing her. She allowed him to undress her and perform oral sex on her. He
rubbed her vaginal area with his penis, but did not penetrate her with it. He did not have
an erection. She was a virgin and defendant told her, “[I]t’s hard to penetrate a virgin so
don’t you ever say somebody raped you.” She did not understand why he would say that.
       They went to a different motel later that month to be together. They were both
naked and they kissed, but victim did not want to have sex, so they massaged each other.
She believed defendant was upset because she refused to have sex.
       Victim considered defendant her boyfriend and she wanted to marry defendant.
He had asked her to marry him and she had agreed, although they had no formal

                                              3.
engagement. Defendant came to victim’s house to talk to her mother. In victim’s
presence, he told her mother that he wanted to marry victim.
       On February 7, 2009, one day after victim’s birthday, they went back to the first
motel. They kissed and defendant rubbed his penis around her vagina, but he did not
have an erection. Defendant attempted to penetrate her with his penis. He told her he
could not do it because she was making him uncomfortable, like he was raping her. He
was able to penetrate her slightly for just a few seconds. This was the first time. She
went to the bathroom and noticed she was bleeding.
       On February 8, 2009, defendant took victim to his brother’s house to meet him.
As they left his house, victim was confronted by a woman who asked her if she knew
defendant was married. She said she was defendant’s wife. She told victim, “[H]ave a
lot of patience towards [defendant].”
       Victim was upset because defendant had lied to her. She remained quiet until they
were driving to her home. She asked him why he had lied to her. He said he was only
14 years old when he got married, was no longer living with his wife, and wanted to
divorce her. Defendant took victim home. Victim was disappointed in defendant and
wanted to end the relationship, so she told him she did not want to see him anymore.
       Defendant attempted to communicate with victim. He called, sent text messages,
and went to her workplace.
       On Wednesday, April 1, 2009, victim worked until about 10:00 p.m., then drove
home to Stratford. She parked her car in front of her house and everything seemed
normal. She got out and started walking toward the entrance. She noticed a stranger,
Victor Alatorre, hiding behind her sister’s car, crouching by the car’s tire. She asked
him, “[W]hat are you doing?” He stood up and grabbed her face, putting his palm over
her mouth. Her glasses fell off. He told someone to grab her feet. Victim was fighting
and she managed to move Victor’s hand. She yelled for help. Another man, Rolando
Jaramillo, grabbed her feet. Victor put his other hand around her stomach and they

                                             4.
carried her to a car that pulled up. She continued to struggle and yell for help. She
fought and bit, but she was unable to free herself and the two men managed to put her
into the back seat of the car. Victor pushed her in one side and the other man pulled her
legs in from the other side. The two men got into the back seat with her. Once inside,
she realized it was defendant’s car. Defendant was in the driver’s seat and he started
driving. As victim continued to struggle, Rolando tied her hands together with a shoelace
or string while Victor held her. As they did, victim bit Victor’s finger. Rolando told her
to stop struggling or they were going to hurt her. Defendant pulled over and told the men
to tie her up. Rolando tied victim’s feet together with another string. Defendant told the
men to make sure “they cover [her] mouth good.” One of the two men covered her
mouth with duct tape. They put tape around her hands too. Defendant drove a while,
then stopped. Rolando got out of the car and went to another car. Defendant started
driving again. After several minutes, he pulled over again and met with someone who
drove a small truck with a camper shell. Victim managed to pull the tape from her mouth
and she asked Victor why he was doing this. She asked him if he would want someone to
do this to his mother or sister. She was crying and she asked him to let her go. He told
her this was a favor he owed defendant because defendant had saved his life. He said he
could not let her go because the person defendant was meeting with had a gun and would
kill him. She did not know who that person was. Defendant returned and started driving
again. Victim was crying and defendant turned the radio up. At some point, he asked
Victor if victim was okay. Eventually, they reached the same motel that she and
defendant had visited before. Defendant stopped and Rolando approached from another
car. Defendant got out. Rolando and Victor pulled victim out of the back seat and
carried her into a motel room that defendant opened. They put her on the carpeted floor
between the bed and the dresser, and they left. Victim was still tied up, although her
mouth was no longer taped.



                                             5.
       Defendant sat down on the floor by victim. He said he did not want to do that but
it was the only way he could be with her and talk to her because she did not want to be
with him. Then he stood up and started taking his clothes off. He put a pillow under her
head. He pushed up her shirt and bra under her chin and started kissing her breasts. She
was wearing black pants and a sweater tied around her waist. After kissing her breasts all
over, he pulled her pants and underwear down below her knees. He moved his head
toward her crotch, but she was able to cross her legs, even though she was still tied up.
She repeatedly told him no. He forced his knee between her legs to open them, and he
put his finger into her vagina, which he had never done during their relationship, and she
felt pain. He returned to kissing her breasts. He managed to open her legs more and he
penetrated her vagina with his penis, pushing himself inside her. This time he had an
erection. It was painful and awful for victim; it hurt a lot. She continued to tell him no
and she told him he was hurting her. She tried to push him away with her hands. He said
nothing. Her feet were still tied, but she could not remember if her hands were. He
remained inside her for minutes. When he withdrew, there was white liquid on her legs
and she saw that she was bleeding from her vagina.
       Defendant came to her side and told her he was sorry. She stayed a few minutes
on the floor. She was no longer tied, but she did not know how she had become untied.
Defendant brought her some toilet paper so she could clean herself up. She got up,
dressed herself, and went into the restroom. She cleaned herself of blood with toilet
paper. When she came back, he told her there was blood on the pillow. He took the case
off and washed it in the restroom. He came to her and hugged her. She did not hug him
back. He said he was sorry and he would take her to her house. She remembered
wearing a beaded necklace that night, but she no longer had it and did not know what
happened to it.
       She got into the car with defendant. She was crying. She was disappointed and
could not believe he had done that to her. When they got to her house, she looked for her

                                             6.
things that she remembered dropping when the men grabbed her. Defendant helped her
look. She found her glasses, pen, and car keys. She wrote the license plate number of
defendant’s car on her hand, in case she needed to report it to the police. She went inside
the house and closed the door. Her mother, sisters, and niece were all asleep. She wrote
down the license plate number on a piece of paper. She took her clothes off and put them
in a plastic grocery bag for the police. There was blood on her underwear and on the
sweater that had been tied around her waist. She believed defendant had raped her and
she wondered what she should do. She was scared and confused. She was afraid
defendant could hurt her family. She went to bed, but could not sleep.
       In the morning, she did not tell her family what had happened. Defendant sent her
a text message and she responded. She could not remember the content of either
message. She went to work that day. Defendant came and told her he was sorry and,
now that he looked at her, he realized what he had done was wrong.
       The next time she saw him was three days later, on Sunday, April 5, 2009. She
had the day off. Defendant came to her house and they talked about what had happened
on April 1, 2009. She asked him about the two men and he said they were not his friends.
He insisted that he was sorry and that he wanted to talk with her mother. Defendant told
the mother that victim might be pregnant, but she no longer wanted to marry him because
he had lied about not being married. He told her mother to convince victim to marry him,
so she could forgive him and get married. Victim told him, “[J]ust tell her the truth,”
meaning that she could be pregnant because he raped her. But he did not mention the
events of April 1, 2009. Victim’s mother went back inside. Defendant told victim his
divorce was in the process and they could get married. He said a lawyer was helping
him. Defendant left and victim went back inside the house.
       Victim told her mother she did not willingly have sex with defendant. She
explained what had happened. Her mother told her to call the police, but she was hesitant
because she was embarrassed, scared of defendant, and afraid she might be deported.

                                            7.
       The next morning, April 6, 2009, victim went to the station and spoke to
Detective Waggle. After that, she was examined by Patricia Driscoll, a Sexual Assault
Response Team (SART) nurse.
Victim’s Examination
       Driscoll was highly trained and had performed about 1,500 SART exams during
the prior 10 years. Victim told Driscoll she had been abducted from her yard by two men
who tied her arms and legs together and taped her mouth. She was taken to a motel, left
on the floor tied up, and assaulted by her ex-boyfriend when he kissed her breasts and
penetrated her with his finger and penis. Victim told Driscoll she had never had sex
before this assault. Driscoll observed bruising on victim’s arm. When Driscoll examined
victim’s external genitalia, she did not observe any injuries. She inserted a clear
speculum to examine the vagina. She noticed bleeding from lacerations or tears to the
upper part of the vagina. Victim reacted in pain, so Driscoll took the speculum out
immediately. She tried using a smaller speculum, but that caused pain as well. The pain
was too severe for her to examine victim further or take internal photographs. Driscoll
removed the speculum. She had never been unable to take photographs due to severe
pain. She inserted a Foley catheter and inflated the balloon to put pressure on the wounds
and stop the bleeding. At this point, she observed that a portion of victim’s hymen was
missing altogether. Victim’s injuries were consistent with the use of force. Her profuse
bleeding and severe pain prompted Driscoll to advise her to go to the emergency
department immediately for treatment.
       Driscoll told Detective Waggle that victim’s injuries were the worst she had ever
seen and victim needed to go to the emergency room to be treated, so Detective Waggle
took victim to the hospital where she was examined by Lorri Bolt.4 Detective Moroles


4      See Bolt’s testimony, post.



                                             8.
went to victim’s home to get the clothing she had worn on April 1, 2009, including the
blood-stained underwear, pants, and sweater.
Defendant’s Apprehension
       Later that day, detectives arranged a recorded pretext call between victim and
defendant. Victim asked defendant about the men who kidnapped her and put her in his
car. He said they were just men from Arizona that his friend, Armando, told him about.
Defendant gave the two men a few hundred dollars. He had to hire them because he had
a bad back. He said he took her to the motel to be alone with her and he felt bad and
guilty for what he had done. He felt desperate and wanted to talk to her and be alone
with her. It had been a while since he had been with a woman. He felt very sad because
he never intended to hurt her. Defendant said, “I know I am guilty of all of this.” He
said he did not feel good about any of it and he was ashamed. He knew he hurt her, and
he never thought he would do the damage that he did. She asked him, “[W]hat if I’m
pregnant[?]” He said, “[F]or me, it would be a beautiful thing. I would take care of
you.” She said, “[Y]ou didn’t take care of me before.” He said, “I know.” He said he
wanted to see her. At times during the conversation, defendant became suspicious as
victim asked him questions. He would ask, “[W]hat are you doing? Where are you[?]”
He said, “[A]re you with the police? Don’t do that to me.” He said, “I know you are
asking me these questions to lock me up. Go ahead and lock me up then.” At this point,
she asked him, “[W]hy did you have sex with me in the manner you did?” He answered,
“[O]h, my God, you permitted me to. I never would have done that unless you permitted
me to.” She said, “[I]f I permitted you to, it wouldn’t have hurt.” He said it hurt because
it was her first time. He would not tell her his location, but he was desperate to see her,
so they agreed to meet that evening at Taco Bell.
       Officers waited at Taco Bell and arrested defendant without incident. At the
station, Detective Waggle conducted a recorded interview with the assistance of a
certified Spanish language interpreter.

                                             9.
Defendant’s Interview
       In the interview, which was played for the jury, defendant told Detective Waggle
that he hired two strangers to help him take victim because he was desperate to see her.
He did not plan to have sex with her at the motel, and the two men did not know he was
going to have sex with her. He did not have her permission to take her, and he thought he
had done something wrong because he was led by a passion to do these things. He
explained to Detective Waggle that the two men grabbed her in her front yard and she
fought back because she was scared. The two men put her in the back seat of defendant’s
car and got in with her. Defendant told victim to calm down because he just wanted to
talk to her. Then she got more upset, asking him why he was doing this to her. He said
he needed to talk to her. She said this was not the gentlemanly thing to do. She said she
did not think he could ever do something like this to her. She said he did not love her.
He told her he did not want to do this, and he did love her, but he needed to do it because
she refused to talk to him and he was losing everything for her. He and the two men tied
her hands and feet with a nylon rope so she would not escape. He told her he was sorry
he was hurting her but he had to tie her up because she would try to jump out of the car
and get hurt. He also used tape on her hands because the rope did not tie well. She told
him he had no reason to do this. He said he understood but he needed to know what was
going on with them. He told her he expected her to be upset, but she had to understand
that he was desperate. She was screaming loudly, saying he was not a man. He told her
to be quiet because she would wake the neighbors; if she did not stop, he would have to
cover her mouth. He put a piece of tape over her mouth. She later took the tape off and
remained quiet. He told her he was taking her to the motel and they would just talk. If
she wanted, they could get married the next day.
       At the motel, he went in the office and got a room while victim and one man
stayed in the back seat. The men carried victim into the motel room. Defendant and
victim lay down and talked. She was crying and she looked at him and asked why he had

                                            10.
to do this. She asked why he would do this if he loved her. She said she could not
believe he was this kind of person. He had claimed to be such a great man and look what
he had turned into. He asked her to forgive him; he had made a mistake because he was
desperate. He said he wanted to know what was going to happen to him because he had
lost everything and she refused to talk to him. After about 20 minutes, her stress
dissipated and they just talked. By this time, she had untied herself. He told her he felt
bad about this and he wanted her to forgive him. He said she could take the keys to his
car and leave. When she did not leave, he grabbed some pillows from the bed. She
stayed quiet. He told her to hug him. She hugged him and they hugged for 20 minutes.
He kissed her and she kissed him. He asked her if she wanted to be with him. She
remained silent and just looked at him. He started caressing her. He took her clothes off
and then took his own clothes off. As he continued caressing her, he kissed her neck and
breasts. He put his fingers inside her vagina to see if she was ready for him to penetrate
her. He decided she was ready and they had sex. She was not afraid. It did not last very
long because she was bleeding a lot. She was a virgin. She started to bleed when he
penetrated her with his penis. He was afraid because he had blood on his hands, and he
said he was hurting her. She turned to look at him and he asked what he should do. She
stayed still and positioned herself. He took this, plus her hug and kiss, to mean that he
could penetrate her. He continued until he finished. He ejaculated inside her because
they both wanted a baby. She did not tell him to stop. He did not rape her. If he had
raped her, she could have scratched or kicked him. Afterward, they hugged and stayed
on the floor. Then he got up and got towels and started cleaning the blood. He offered
her some water and they talked for a while. He offered to take her to his house or to her
house and she told him to take her to her house. They left the motel around 4:00 a.m.
Outside her house, they talked about getting married. He said he did not want to ruin her
reputation. She said she did not think they were going to make it because she felt very
bad about going around with a person who was not yet divorced.

                                            11.
       Defendant told Detective Waggle that on Sunday, April 5, 2009, he went over to
victim’s house. He and victim talked to victim’s mother. Defendant told her that victim
might be expecting a baby and he wanted to apologize to her because he had lied to her
about being single when he asked for victim’s hand in marriage. He assured her that he
had started the process of divorce that day, but he did not know if victim had started to
feel differently and no longer wanted to marry him. The mother said victim was a grown
woman who knew what she wanted to do. The mother left, and defendant and victim
continued talking until 2:00 a.m. Victim told him she was confused, and if a baby was
born, she did not know what was going to happen. He was not who she thought he was,
and she was proving herself a bad mother by being there with him. He told her she
should not blame herself because she did not want to be with him; he had taken her.
       Defendant told Detective Waggle that he felt bad at every moment and there were
so many people to whom he needed to apologize. Detective Waggle allowed defendant
to write apology notes. He wrote to his wife and to victim.
       Defendant explained to Detective Waggle that before April 1, 2009, he and victim
had had sex about five times, but he had never been able to penetrate her because she
would bleed and he would feel bad and not want to hurt her. As soon as he tried to
penetrate her, she would bleed. One day, she mentioned that they had not been able to do
it and she laughed. He said he did not want to hurt her.
       Defendant told Detective Waggle that what happened on April 1, 2009, was not
like the Mexican custom of stealing a girl and having sex with her so she would be forced
to stay with him. He explained that he did take victim but he did not force her or rape
her. She wanted to be with him too. In fact, just the night before the interview, she had




                                            12.
given him the beaded necklace he was wearing. She was happy with the baby she could
be carrying.5
Surveillance Footage
       At trial, the jury was shown surveillance video footage from outside the Kings
Rest Motel on April 1, 2009. At 10:54 p.m., defendant’s car pulled into the parking lot.
He got out of the car and walked into the office to obtain a room key. He showed his
Mexican identification card. The clerk wrote down information and handed the keys to
defendant. The white pickup pulled in and parked. Defendant got in his car and parked it
in front of the room. Rolando and Victor carried victim into the room, then walked back
outside. Victor got into the driver’s seat of defendant’s car and moved it into a parking
stall. As Rolando and Victor walked away, Victor looked at his left arm, which was
where victim said she bit him.6 At about 11:03 p.m., the white truck left the motel
parking lot. At 3:05 a.m. the next morning, footage showed defendant driving his car out
of the motel parking lot.
Rolando’s Interview
       Rolando did not testify at trial, but Deputy Lemus testified regarding the April 26,
2009 interview of Rolando. Deputy Lemus, who was fluent in Spanish, assisted
Detective Waggle in the interview. Although Rolando provided several untruthful
versions of his story, he eventually explained that Victor called him around 7:00 p.m. and
asked if he wanted to make a quick $100. Rolando drove a white pickup truck to the
K-Mart across the street to meet Victor and his friend, defendant.7 Victor told Rolando

5       Victim did not remember giving the necklace to defendant. The last time she saw
it was the night she was raped.
6      Later, Victor identified himself on the surveillance video and showed
Detective Waggle where victim bit his arm and finger.
7     Rolando told Lemus he did not know Victor’s friend, so Lemus arranged a
photographic lineup. Rolando identified defendant.



                                            13.
they were going to kidnap defendant’s girlfriend and they wanted Rolando’s help.
Rolando believed victim was aware she was going to be picked up.
       The three men drove two vehicles to Stratford. Defendant drove his vehicle, and
Rolando drove the white pickup with Victor as a passenger. Rolando parked the white
pickup down the street from victim’s house. Rolando and Victor got into defendant’s car
and they drove to victim’s house. Victor and Rolando got out and positioned themselves
in the dark near victim’s house and waited for her to come home from work. The plan
was for Victor to grab her and Rolando would open the car door so Victor could put her
inside, but when Victor grabbed victim, she immediately began to fight back, screaming
and kicking. Rolando believed people would hear and catch them in the act, so he
grabbed victim’s feet and helped Victor drag her to the car. Rolando got in the car first
and pulled her in as Victor pushed her in. She was kicking and screaming, so Rolando
took a piece of string or rope that was in the car and bound her feet together. She
continued to fight and he grabbed her hands and tied them. He suggested that she be
gagged. Victor took the bandana from his pocket and tried to shove it into her mouth.
That did not work, so Rolando suggested putting tape over her mouth. After her mouth
was taped, she was subdued and secured. At this point, they drove to the white pickup
and Rolando got out of defendant’s car and into the truck and followed defendant’s car.
He helped carry victim to the motel room.
       Lemus asked Rolando about the cultural practice in Mexico of taking a girl and
keeping her so her parents would approve of their marriage. Rolando understood that a
girl could be raped in this situation. The girl’s parents would force her to marry the man
if she had had sex with him.
Victor’s Testimony
       Victor agreed to testify truthfully in exchange for an eight-year sentence, rather
than a potential life sentence. Victor had known Rolando for eight or ten years, including
when they were in Mexico. On March 31, 2009, Victor and Rolando were talking outside

                                            14.
Victor’s trailer in a trailer park in Lemoore when they saw defendant drive up in a truck.
Victor had never seen or met defendant before. Defendant asked them if they wanted
some work, and they said yes. Defendant took Victor’s number and said he would call
later and tell him what they would be doing.
       At about 9:00 p.m. the next day, defendant called Victor and asked if he could
meet him at K-Mart and he agreed. Victor called Rolando and told him to meet in front
of K-Mart.8
       At K-Mart, Victor got into defendant’s car and Rolando followed them to
Stratford in the white pickup. Rolando parked the truck and got in the car. They stopped
to buy soda and cigarettes, then parked the car in front of a school for 10 or 15 minutes.
There, defendant told them the plan. He said his girlfriend would be arriving in her car
and they would take her. He was going to marry her but she was mad at him and did not
want to see him again. They needed to grab her so he could talk to her and clear things
up. If her mother found out they were together, she might agree that they should get
married. Defendant told them that if victim did not want to go, they should grab her and
put her in the car forcibly, although he told them not to use violence. Defendant said he
would pay the two men $150 to split now and then more later. He did not tell them they
would take victim to a motel and Victor did not expect that to happen. The two men
agreed to do the job. At victim’s house, the two men got out and hid in the yard. Victim
arrived in her car and then walked toward the house. Victor grabbed her upper body and
Rolando ran up and grabbed her feet. Defendant pulled the car up and opened the car
door. Victim yelled for help and fought to free herself by kicking, slapping, and biting.
She appeared frightened. She bit Victor on his finger and arm. With difficulty, the two
men managed to get her in the car. All three of them got in the backseat. Defendant
started driving and he passed Rolando some shoestring to tie her feet so she would not try
8      Victor had a 2007 misdemeanor burglary conviction for shoplifting at that K-Mart.



                                            15.
to yell or move. She was kicking and slapping. Defendant stopped the car in the middle
of the road and turned around to help hold her hands. He and Rolando tied her hands.
Rolando then tied her feet. She was not tied up tightly. She was yelling so defendant
tried to put a bandana in her mouth, but she resisted. Defendant told her, “[H]ey, it’s
okay, it’s me.” When she recognized defendant, she calmed down a little and quit
resisting, but she said he was not a man because he needed help to grab her and take her.
She said a lot of things and defendant asked her not to speak. He grabbed some duct tape
and put it over her mouth and also put some around her hands. She was sad and crying,
and she seemed somewhat frightened. Defendant drove to the white pickup and told
Rolando to get out.
       Alone with victim in the back seat, Victor removed the tape from her mouth and
she remained quiet. She asked Victor why he had done this. He did not answer. She
asked whether he had sisters and would like that to happen to them. He said no.
       At the motel, Victor and Rolando carried victim into the motel room. Victor took
defendant’s keys and moved his car. Victor returned to the room and gave defendant his
keys at the door. Defendant handed Victor $150, and Victor returned to the white truck
where Rolando was waiting. They split the money and drove back to the trailer park in
Lemoore.
       The next day, defendant called Victor. Victor and Rolando went to defendant’s
house where he gave them a piece of furniture and another $100 to split. Victor did not
see defendant again.
       Victor had heard of the Mexican practice of a man taking a young girl by force to
his home, the girl’s parents think they have been together sexually and they make them
get married.




                                            16.
Defense Evidence
Lorri Bolt
       Lorri Bolt, a family nurse practitioner in the emergency department of the hospital,
examined victim following Driscoll’s advisement. Bolt held a higher position than
Driscoll in the nursing ranks; however, Bolt was not trained in the forensic examination
of sexual assault victims. The court accepted Bolt as an expert in general nursing
examination of wounds.
       On April 6, 2009, Bolt examined victim to evaluate and repair lacerations that
were observed by Driscoll. Upon examination of victim, Bolt did not observe any
external injuries. She inserted a lighted speculum and observed no active bleeding and
no internal injuries—no lacerations, no tears, and no interruption of the vaginal lining.
Bolt saw no evidence of the lacerations that concerned Driscoll.
       Bolt did see a small amount of old blood, which was evidence of healing. She
could not say that no injuries existed because the vaginal area heals rather quickly. When
shown photographs of victim’s bleeding, Bolt agreed it was not normal and could have
been caused by lacerations.
Gonzalo Pimentel
       Gonzalo Pimentel lived in Stratford. He knew defendant from playing soccer. He
saw defendant and a girl at the A & M Market. Defendant introduced the girl as his
girlfriend and said they were on the way to a dance. Gonzalo could not remember when
this occurred. It may have been in March or April of 2009.
Defendant
       Defendant testified on his own behalf. He explained that he met victim at the store
where she worked around November 20, 2008. He had no interest in her because she was
a younger woman, but she insisted so much that he finally agreed to go out with her.
When she asked him his name, he told her his four last names. She misunderstood his
last name, assuming it was something different, and he told her she was correct. He told

                                            17.
her he was 36 years old, even though he was 45. He also told her he was single, although
he was married. He did not have any reason to give her any further explanation because
they did not know each other and he did not have to tell her anything. They exchanged
phone numbers and they called each other and went out often. Around December 20,
2008, defendant asked her to be his girlfriend and she agreed. She was “super happy”;
she had been waiting for that. From that moment, they began having sexual relations. In
January, she told him she was pregnant. They made arrangements with her mother to get
married. They were in love and they talked about having a family. She always wanted to
get pregnant but she had “a very big problem” because she would bleed a lot when they
had sex. He never understood the reason. They would have sex in the car and at motels.
They would have intercourse and he put his finger inside her vagina to prepare her for
intercourse. It was part of his caressing of her. When they had sex, it was always to
completion. He would always ejaculate inside of her because their intention was to have
a family. She could have been a virgin because she always bled profusely and she
experienced pain. She might have had a problem, but he was not a doctor.
       In about January 2009, defendant’s wife, an “excellent woman,” discovered he
was dating victim. That month, defendant told victim he was married. Victim became
jealous of the wife. Victim told him this, but he sent her flowers and they were fine
again. His wife confronted them around February 8, 2009, but they continued seeing
each other and having sexual relations until about April 5, 2009.
       The big problem he and victim had was that she would always tell him she was
pregnant, but she refused to show him any proof. That was why they fought. It bothered
her that defendant was married and she would constantly tell him so, but he would say
some sweet words to her and she would be fine.
       On two or three occasions (once in front of a friend) after the confrontation with
defendant’s wife, victim told defendant to steal her. She told him if he wanted to
continue seeing her, he would have to show her his love. She said, “[S]teal me. Tie me

                                            18.
up, drag me, whatever you need … that’s the only way I’m going to understand that you
love me.” Defendant would never have thought of this. In fact, he told her that he was
too old to do such a ridiculous thing. She told him he was not too old to get her pregnant
and she wanted him to demonstrate that he wanted to be with her. He said he could not
do it. Two or three days later, she told him to do it. He said he would do it, but his arm
was injured and he could not do it alone.
       Defendant knew Victor from his childhood. On about March 31, 2009, defendant
saw Victor at a gas station and asked him to help give victim a surprise. He told him that
victim was his girlfriend and she asked him to do this. He said, “I just want to give her
this surprise and take advantage of the fact the 1st of April is rolling around.”
       Around 10:00 p.m. on April 1, 2009, Victor arrived with another man who was a
stranger to defendant. When they met near victim’s house, the two men got into
defendant’s car. He then parked in front of victim’s house so she could see his car. The
two men got out and waited near the house. They were supposed to help get victim into
the car and not harm her because she was going to be his wife. Even though she had
asked him to tie her up tightly, they did not do it “because it was just a surprise that [they]
were going to give her.” As defendant saw victim arriving, he made a U-turn and pulled
in front of her driveway so she could see his car. As she was closing up her car, he was
picking out some CD’s for her and he did not know “what happened because [his] car
ha[d] tinted windows and it was dark so [he] didn’t know what happened.” When the
two men brought victim to the car, she seemed scared because she did not know Victor
and defendant had not told her who was coming because it was a surprise. She was
struggling until defendant told her, “[I]t’s me,” and then all her struggling ended. He told
her he was just doing what she had asked him to do. Victor tied shoestrings around her
hands and feet and used tape only “to tape the ends together.” Victim had asked that she
be tied up tightly, but defendant thought it was unnecessary and foolish. Victor also put a



                                             19.
piece of tape on her mouth, but she was able to take it off. During the 20-minute drive,
they did not speak much. He asked her if she was okay and she said she was fine.
       Defendant testified that he did not kidnap victim; he just did what she had asked
him to do. He took her to the Kings Rest Motel, where they had been several times. The
last time they were there was February 7, 2009, when they celebrated her birthday. When
they arrived on April 1, 2009, he stopped at the motel office, paid for a room, and got the
key. He used his identification with a false name because he just grabbed that one, which
he used for getting work. The two men took victim to the room. She was already free of
her bindings, or she freed herself while she was on the floor. The two men left and
defendant lay down next to her on the floor. Defendant offered her his keys because she
told him she was going to work that day. He also offered her his cell phone to call her
mother and let her know she was with him. They were supposed to go to Las Vegas to
get married, but he told her they need not go if she wanted to work instead. She wanted
to stay with him and she declined his keys. He got a cramp, so she took off his shirt and
gave him a massage. Then they started caressing each other. Their clothes were
completely removed. She put her sweater underneath her because the carpet was dirty.
He caressed her, including her vaginal area. As always, he put his finger in her vagina to
prepare her for sex so it would not hurt her so much. She put a pillow under her buttocks,
he got on top of her, and they “had [their] sexual relations, like [they] always [did].” She
did not tell him to stop, nor did she try to push him off, scratch him, or bite him. He
ejaculated inside of her, and then noticed she was bleeding. He got up to get some toilet
paper so they could clean themselves. He took the pillow case off because it was bloody,
and he washed it in the bathroom, leaving her alone in the room for about 30 minutes.
She got dressed and did not try to leave. They sat on the bed and watched television for
about 30 minutes as they were talking about the future. They left the motel about
4:30 a.m. because victim had to go to work. She looked at her cell phone to keep track of
the time. They went to the car, and he returned the key to the office while victim

                                            20.
remained in the car. They talked on the drive back to victim’s house. Victim’s demeanor
was normal. At her house, they both got out and looked for the items she had dropped
when the men took her. Defendant gathered them all up and gave them to her. He
walked her to the door and they hugged and kissed good-bye, as usual, because she had to
go to work.
      The next day, defendant went to victim’s workplace and they held hands. He also
sent her some text messages that day to see how she was doing. When he referred to
himself as an animal, it was because he believed he had hurt her during sex. He
reminded her to forgive him for not having told her that he was married, which was a
continual topic between them. He asked her why she gave herself to him because he
knew “if [he] spoke to her in that way, she would be happy so [he] always looked for a
way to do that.”
      On April 5, 2009, defendant went to victim’s house. He and victim talked outside
from 6:00 p.m. to 3:00 a.m. about a lot of things, such as her pregnancy and going to Las
Vegas to get married. He asked her to call her mother out. Defendant told her mother
that victim might be pregnant. Her mother got very upset because she thought victim was
a virgin. She told them to fix their own problems and she went inside. Victim gave him
a necklace as a gift. It was the necklace he was wearing when Detective Waggle
interviewed him.
      Detective Waggle tricked him into writing the apology letters. Detective Waggle
said he was going to give those to defendant’s wife and victim. Defendant apologized to
his wife because he had committed adultery, and he apologized to victim because he had
told her he was not married.
      On cross-examination, defendant explained that he and victim had sex a lot more
than five times. It was not true that he could not get an erection on February 7, 2009. He
had never been unable to do those things.



                                            21.
          Victim knew defendant was going to surprise her by taking her, but she did not
know when. He waited until April 1, 2009 “to give her the surprise that she wanted.”
Defendant did not pay the men to help him. He just gave them something in appreciation
for the favor they did him. They tied victim up because she wanted defendant to
demonstrate that he could do what she wanted him to do. Both he and victim intended to
get married that night, but she had her keys from work and she had to go to work to open
the store.
          When the prosecutor asked defendant if he told Detective Waggle that victim was
crying when she was placed in the motel room, defendant said, “If you recall, I was very
sick during that interview. [¶] … [¶] Well, a lot of things, I was just saying them to say
them because I just wanted to go back to my house. Like I said before, I was feeling very
sick.”9
          In the recorded pretext phone call, defendant mentioned the first time because
victim always thought of herself as a virgin and he was trying to make her feel like one.
She liked being called a virgin and feeling like a virgin, even though she was always
saying she was pregnant. They were going to get married in Las Vegas, even though he
was already married, because “over there they will marry you, no questions asked.”
          He had not done anything illegal. Victim asked defendant to take her and he did.
She asked him to get some trustworthy people to help him and he did. During the pretext
call, he said he was guilty because “that was something shameful and [he] didn’t feel
good from the beginning.” But he did it because she asked him to. He mentioned jail
because “the thought just occurred to [him] that way.” When he said he knew he had hurt
her and had done damage, he meant the damage from her illusions of their getting
married and having a family when he was not yet divorced.

9      In the video of the interview, defendant coughed a few times and mentioned that
his penicillin was at home.



                                              22.
       The day after victim’s “surprise,” he sent her a text message: “[L]ast night I
realized what kind of animal I have become. I feel pity for myself. There is no
forgiveness for me from you or God but I did it all for love. I love you, [victim].”
Defendant explained that he referred to himself as an animal because he was lying to
victim about his wife, even though victim had known that since January 2009. When the
prosecutor asked him why, just a few hours after the “surprise” he gave victim and their
parting on good terms, he would think about being an animal and lying to victim about
being married, defendant said, “Well, that’s something that we would normally do, we
would talk about that.” He continued: “As I mentioned, that’s what I always had the
custom of doing because I wanted to remind her of that problem that we had had, that me
being married, that’s all.” The prosecutor asked, “Even after a wonderful night
together?” Defendant answered, “As I said, that was just a custom and habit that I had to
ask her those things and say hello to her.” He explained that he said he felt pity for
himself “because lying to somebody telling them that you are single when you are
married is a very ugly terrible thing so that’s why I sent her the text message.” She wrote
back: “I’m supper [sic], thanks to you. I don’t want to hear from you again in my life.”
This did not surprise him “because [he] would ask her questions and she would respond
however she wanted.” That was their custom. That was the way they did it. He
responded to her text: “[D]on’t separate our lives and forgive me.… I swear to you that
what happened last night hurts me so much.” When he said this, he simply wanted to
make her feel okay. That was how they always spoke to each other. Other people could
not understand, but that was how they communicated. She wrote back: “[Y]ou already
destroyed my life, now stay away from me forever. This is the last time I will tell you
and respond to your messages.” Defendant explained that victim meant “simply that [he]
had lied to her about [his] wife … because that was the constant discussion between
[them].” That was the only thing they argued about. She was mad that he was married.
The prosecutor asked, “Well, didn’t you expect her to be very happy because you had

                                            23.
accomplished the surprise that she had requested just the previous evening?” Defendant
answered, “Well, in reality, you could see that’s how it was.”
       At trial, defendant identified a petition for dissolution of his marriage that was
dated March 18, 2009.
Rebuttal Evidence
       Victim’s mother met defendant in January 2009 when he was in the yard talking to
victim. Defendant introduced himself to the mother and told her he was victim’s
boyfriend. He said he had been raised an orphan and, thanks to God, he had done very
well. He was a truck driver and, although he was out of work, he would start working
again. He was tired of being alone and was thinking of having a serious relationship with
victim. They were going to get to know each other and if they understood each other,
they were going to get married. He asked the mother’s permission to have a dating
relationship with victim. She said yes, provided victim agreed.
       The only other time the mother saw defendant was on April 5, 2009. At 8:00 or
9:00 p.m., she realized victim was in the front yard talking to defendant. Victim signaled
for the mother to come outside. Defendant asked her to help him convince victim to go
back to him because she was very angry with him. He said maybe victim was pregnant.
The mother told him it did not matter to her if victim was pregnant and she would not
force her to go back to him. The mother was not upset that victim might be pregnant out
of wedlock. Victim told defendant, “[T]ell her why, tell her,” but defendant was silent.
The mother went back inside the house. Victim stayed outside with defendant another
four or five minutes, then came inside.
Surrebuttal Evidence
       On June 27, 2010, Investigator Lisa Sobalvarro contacted victim’s mother at her
home. Sobalvarro asked the mother if she knew defendant. The mother said defendant
came to her house on April 5, 2009. She said she went outside to speak to him and
victim after they called her on her cell phone and asked her to come out. Sobalvarro

                                             24.
asked if defendant and victim had kissed or hugged, but the mother would not go into any
detail about their contact.
       Sobalvarro also asked the mother the last time she thought defendant and victim
had seen each other. She said victim had decided not to see defendant anymore on
March 21, 2009. Since then, victim had kept to herself and her demeanor was very sad
and solemn.
                                      DISCUSSION
I.     Aranda-Bruton Error
       Defendant contends the Aranda-Bruton error that occurred at trial was not
harmless as the trial court found. Defendant argues that his version of the events
diverged sharply from victim’s and was supported by ample evidence. He maintains that
in this “close case with conflicting versions of events, … the prejudicial error contributed
to the verdicts obtained.” We disagree.
       A.     Facts
       At trial, as Deputy Lemus began testifying about his interview of Rolando, he said
Rolando explained that Victor called him at 10:00 p.m. and said his truck had broken
down across the street. Rolando said they drove to victim’s house, waited for her, put her
into defendant’s car, and drove to the motel. When the prosecutor asked Deputy Lemus
if Rolando told him what happened when the three men were in the car with victim, the
court called for a sidebar. The trial court and the parties agreed an Aranda-Bruton
violation had occurred. Defense counsel asked for a mistrial, but the prosecutor argued
the error was harmless in light of the other evidence. After considering the matter, the
court concluded the error was harmless because Rolando’s statements were cumulative of
properly admitted evidence.
       B.     Analysis
       “The confrontation clause of the Sixth Amendment to the federal Constitution,
made applicable to the states through the Fourteenth Amendment, provides that ‘[i]n all

                                            25.
criminal prosecutions, the accused shall enjoy the right … to be confronted with the
witnesses against him.’ The right of confrontation includes the right of cross-
examination.” (People v. Fletcher (1996) 13 Cal.4th 451, 455 (Fletcher).) In a joint
trial, a confrontation problem can arise if one defendant makes an out-of-court statement
that incriminates both that defendant and a jointly charged codefendant. (Ibid.)
“Generally, the [out-of-court statement] will be admissible in evidence against the
defendant who made it (the declarant).” (Ibid., citing Evid. Code, § 1220 [hearsay
exception for party admissions].) However, if the declarant does not submit to cross-
examination by the codefendant (the nondeclarant), “admission of the [out-of-court
statement] against the nondeclarant is generally barred both by the hearsay rule (Evid.
Code, § 1200) and by the confrontation clause (U.S. Const., 6th Amend.).” (Fletcher,
supra, at p. 455.)
       In Bruton, supra, 391 U.S. 123, “[t]he United States Supreme Court has held that,
because jurors cannot be expected to ignore one defendant’s confession that is
‘powerfully incriminating’ as to a [codefendant] when determining the latter’s guilt,
admission of such a confession at a joint trial generally violates the confrontation rights
of the nondeclarant.” (Fletcher, supra, 13 Cal.4th at p. 455; Bruton, supra, at pp. 126,
135-137.) In Aranda, supra, 63 Cal.2d 518, the California Supreme Court reached a
similar conclusion on nonconstitutional grounds. (Fletcher, supra, at p. 455; Aranda,
supra, at pp. 528-530.) Thus, Aranda-Bruton bars admission, at a joint trial, of a
nontestifying defendant’s out-of-court statement that incriminates a codefendant, even if
the court instructs the jury to consider the statement in determining the guilt only of the
declarant, because admission of the statement violates the codefendant’s Sixth
Amendment right of confrontation. (Bruton, supra, at pp. 126, 135-137; Aranda, supra,
at pp. 529-530; Fletcher, supra, at p. 455.)
       Aranda-Bruton error is not reversible per se, but is scrutinized under the harmless
error standard of Chapman v. California (1967) 386 U.S. 18. (People v. Burney (2009)

                                               26.
47 Cal.4th 203, 232.) Evidence admitted in violation of Aranda-Bruton will be deemed
harmless “‘if the properly admitted evidence is overwhelming and the incriminating
extrajudicial statement is merely cumulative of other direct evidence.’” (People v.
Burney, supra, at p. 232.)
       Here, we agree with the trial court that the improperly admitted evidence was
cumulative of properly admitted evidence. The improper evidence showed that defendant
was the driver of the car, that the two other men put victim into defendant’s car, and that
he drove her to the motel. The prosecutor’s next question suggested the three men were
in the car with victim. Defendant himself admitted all of these facts (and more) in his
interview with Detective Waggle, in which he explained that he hired two strangers to
help him take victim and put her in his car. Victim was afraid and she fought back. She
was taken against her will. The two men got in the back seat with victim and defendant
started to drive. And defendant testified at trial that the two men took victim and put her
in his car and got in themselves, and that he drove that car to the motel. Furthermore, the
evidence against defendant was overwhelming. The case was not a close one, as
defendant claims, because his testimony regarding the “surprise” he planned for victim to
fulfill her demand to be kidnapped, and his absurd explanations of the meaning of his
subsequent repentant, imploring text messages, were simply beyond belief. The evidence
presented in violation of Aranda-Bruton was harmless beyond a reasonable doubt.
(Chapman v. California, supra, 386 U.S. at p. 24.)
II.    Motion to Discharge Retained Counsel
       Defendant asserts that the trial court erred in denying his “motion to discharge
retained counsel.” We conclude he made no such motion.
       A.     Facts
       At the sentencing hearing, following a discussion between the prosecutor and the
trial court, defendant’s retained counsel told the court: “[Defendant] just indicated that at
the conclusion of [the prosecutor’s] statement and before the Court issues its ruling,

                                             27.
[defendant] would like to address the Court.” The court responded: “And he will have
that opportunity.” The prosecutor and the court resumed their discussion, after which the
court asked if either defendant wished to address the court. Defendant made the
following statement, the italicized portions of which defendant now claims constituted a
motion to discharge retained counsel:

              “DEFENDANT ZENTENO: To begin with, I’ve always said that
      this was a plan between [victim] and myself. There were many witnesses of
      her telling me to steal her away so I could show her how much I loved her
      and that I could take her to marry her. She and I talked about that at the
      hotel. [¶] You know that, [victim].

             “THE COURT: [Defendant], you need to speak to me, not to her.

             “DEFENDANT ZENTENO: I’m sorry, your Honor. [¶] I also
      want to say that these two guys are innocent. I said that from the
      beginning. They had nothing to do with this. They’re innocent. [Victim]
      asked me to get them because of my injury and I think my attorney
      demonstrated that I was injured, I couldn’t do it by myself. I simply
      wanted to do what she wanted because I loved her, that’s all that—those
      were my intentions.

             “There are several witnesses of what I am saying, I’m not just saying
      it because I want to say it.

             “Now according to Mr. Ford, who’s a corrupt prosecutor, he’s
      saying that I hurt this woman. Where can you say that she was hurt? Her
      vaginal area, right? Or was it because I beat her? I never hurt her. She
      says that she defended herself. Why if she was defending herself did she
      not scratch me or anything? How could that happen? Where she hurt is her
      inner parts. That part—if at this moment you put us together again she
      would bleed like that, I’m sure of it.

             “THE COURT: Anything further?

             “DEFENDANT ZENTENO: I have a lot to say, I don’t know if
      you’ll give me all the time that I need.

             “THE COURT: Well, I’ll give you a little time, as long as it’s
      relevant to the sentencing.



                                           28.
             “DEFENDANT ZENTENO: If you recall, I sent you a letter asking
      that you allow me to be face-to-face with [victim] for just a few minutes so
      that she would remember that she’s the one that asked me to do this.

             “THE COURT: I recall you sent me a letter asking to be alone with
      the victim and that’s not going to happen. Really that’s not beneficial to
      you to be honest with you, [defendant].

             “DEFENDANT ZENTENO: Well, maybe so, but I’m sure of what
      I’m saying and I’m not lying. You can look in my record, past, present,
      I’ve never done anything against anyone. I’ve never beat anyone. I’ve
      never hurt anyone. I don’t use drugs, I don’t smoke, I don’t drink, I don’t
      do any of those things. There’s no one accusing me of any of these things.
      How many times did I hit her or did I harm her?

             “THE COURT: Okay, thank you, [defendant].” (Italics added.)
      At this point, codefendant Rolando gave his statement, after which the following
occurred:

            “DEFENDANT ZENTENO: Can I say some more, your Honor?
      [¶] … [¶]

             “THE COURT: Why don’t you talk to your attorney and see if it’s
      relevant to any of the sentencing criteria that the Court has to consider.

             “(Discussion between [defense counsel] and defendant Zenteno.)

             “[DEFENSE COUNSEL]: He just wanted to make sure that the
      Court took into consideration the probation report and all the lack of
      criminal history, and that what he did was motivated not out of hate,
      vengeance, it was out of love.

             “THE COURT: Love?

             “[DEFENSE COUNSEL]: We do foolish things sometimes.

             “THE COURT: Submit it?

             “[DEFENSE COUNSEL]: Submit it, your Honor.

              “THE COURT: All right. At this time the Court’s going to follow
      its tentative ruling.”




                                          29.
       Defendant explains that his “complaints about the many supporting witnesses that
retained counsel did not present, although not a model of clarity and specificity, were
sufficient to implicate his right to discharge retained counsel and to either hire a new
attorney or request counsel’s appointment. [Citation.] The trial court made no inquiry
regarding timeliness. [Citations.] The denial of defendant’s motion to relieve his
retained attorney violated [defendant’s] constitutional right to counsel of choice, compels
a reversal of the judgment, and requires the resumption of the proceeding with retained or
appointed counsel. [Citations.]”
       B.     Analysis
       A criminal defendant has the right to retain counsel of his choice, which naturally
includes the right “to discharge an attorney whom he hired but no longer wishes to
retain.” (People v. Ortiz (1990) 51 Cal.3d 975, 983 (Ortiz).) A defendant is not required
to show cause in order to discharge retained counsel. (People v. Munoz (2006) 138
Cal.App.4th 860, 869.) Nevertheless, a defendant’s right to discharge retained counsel is
“not absolute” (Ortiz, supra, at p. 983), and the trial court retains “latitude in balancing
the right to counsel of choice against the needs of fairness [citation], and against the
demands of its calendar” (United States v. Gonzalez-Lopez (2006) 548 U.S. 140, 152). In
its discretion, the trial court may deny a motion to discharge retained counsel if the
discharge will result in significant prejudice to the defendant or if it is untimely. (Ortiz,
supra, at p. 983.)
       In this case, the question is whether defendant even invoked his right to discharge
his retained counsel. We believe the statements defendant made during the sentencing
hearing that there were many witnesses to victim’s telling him to steal her away to marry
her and show her how much he loved her did not amount to a request or motion to
discharge his retained counsel. There must be a much more clear expression of intent to
discharge than this. The vague mention of the existence of many unnamed witnesses at
the sentencing hearing was not enough. Our conclusion is consistent with what is

                                             30.
required in other contexts to invoke counsel-related rights. For example, to invoke a
defendant’s right under Marsden10 to substitute one appointed counsel for another, “there
[must be] ‘at least some clear indication by defendant,’ … that [he] ‘wants a substitute
attorney.’ [Citation.]” (People v. Sanchez (2011) 53 Cal.4th 80, 91; see id. at p. 90;
People v. Lucky (1988) 45 Cal.3d 259, 281, fn. 8.) Grumblings about counsel’s
performance is insufficient. (People v. Lee (2002) 95 Cal.App.4th 772, 780.) Similarly,
for a criminal defendant to invoke his right to proceed without counsel, there must be an
“unequivocal” demand for self-representation. (People v. Valdez (2004) 32 Cal.4th 73,
99.) Finally, for a suspect to invoke his right to counsel after receiving Miranda11
warnings, the “suspect must do so ‘unambiguously.’” (Berghuis v. Thompkins (2010)
560 U.S. 370, ___ [130 S.Ct. 2250, 2259].) The underlying principle that a defendant
must provide a clear, unequivocal expression applies equally to requests to discharge
retained counsel.
       This conclusion also recognizes that it is the defendant’s choice whether to
discharge his retained counsel. A defendant who is not entirely satisfied with retained
counsel has as much right to maintain that counsel as he does to discharge that counsel
and seek different representation, and “‘[h]is right to decide for himself who best can
conduct the case must be respected wherever feasible.’” (People v. Ramirez (2006) 39
Cal.4th 398, 422.) If courts were to loosely interpret ambiguous comments and criticism
of counsel by a defendant as invocations of the right to discharge, they would unduly
favor the right to discharge over the right to maintain, while running the risk of
unnecessarily interfering with the attorney-client relationship. Requiring a clear
expression of intent to discharge, which can be done with simple words, obviates these
concerns and helps ensure that a defendant’s true wishes are respected.

10     People v. Marsden (1970) 2 Cal.3d 118.
11     Miranda v. Arizona (1966) 384 U.S. 436.



                                             31.
       We conclude here that defendant failed to clearly express any desire to discharge
his retained counsel, and thus we need not consider whether the trial court erred in
denying his so-called motion.
III.   Consecutive Sentences under Section 667.61
       Lastly, defendant contends the trial court erroneously imposed consecutive terms
on counts 3 and 5 under section 667.61 because the two acts (the rape and the
penetration) were not separate occasions. We conclude the evidence supports the trial
court’s finding of two separate occasions.
       A.     Facts
       Before sentencing, the trial court stated its tentative sentence:

              “Under Penal Code Section 667.61[, subdivision ](i), the Court is
       required to impose a consecutive sentence for each Penal Code
       Section 667.61 conviction involving the same victim on a separate
       occasion.

               “A separate occasion is defined by that statute by referencing Penal
       Code Section 667.6[, subdivision ](d). Penal Code Section 667.6[,
       subdivision ](d) then says that the Court should be guided in its
       consideration of whether the commission of one of a sex crimes and
       another were done on separate occasions by looking at whether the
       defendant had a reasonable opportunity to reflect upon his actions and
       nevertheless resumed his sexually assaultive behavior. Neither the duration
       of the time between the crimes, nor whether the defendant lost or
       abandoned the opportunity to control or attack the defendant in and of itself
       is determinative of the issue of whether the crimes occurred on a separate
       occasion.

               “The California Supreme Court and the Appellate Courts have noted
       that there is no requirement of a break of any specific duration or any
       change in any physical location, and that’s under People versus Jones
       [(2001)] 25 Cal.4th 98, and there is no requirement that there be an obvious
       break in the defendant’s behavior, that’s under People versus Irvin [(1996)]
       43 Cal.4th 1063.

              “The Courts have also held that a forcible sexual act, an assault,
       made up of various type[s] of sexual acts committed over a period of time
       against a victim is not necessarily one sexual encounter. That is also cited

                                             32.
       in the Irvin case. The Courts have found that separate occasions exist when
       all the sex acts occurred in the victim’s apartment, and there is no break in
       the defendant’s control of the victim. That’s People versus Plaza ([1995)]
       41 Cal.App.4th 377. Rather than a simple test of a separation of time
       between the acts, the test is whether the defendant had the opportunity to
       reflect upon his conduct and then resume his sexually assaultive behavior.

              “Here [defendant] was involved in the abduction and the rape of the
       victim during all stages of her ordeal, indeed it was his plan and his
       brainchild that was implemented for her abduction and her rape. The
       victim fought her assailants and yelled for help when she was being
       abducted. The defendant was present during that and directed that the
       victim be bound and gagged to quiet her pleas for help.

              “On the transportation from the Stratford area to the motel in
       Lemoore[,] the victim pled with the defendant. In the motel room the
       victim was crying and asked the defendant why he was doing this to her.
       When the victim asked the defendant to stop, the victim’s cries and her
       pleas occurred before, during and after the digital penetration in violation of
       Penal Code Section 289, as well as before, during and after the rape which
       occurred in violation of Penal Code Section 264.1.

              “It appears to the Court that under these circumstances the defendant
       had a reasonable opportunity to reflect upon his actions, but nevertheless
       chose to resume his sexual assault of the victim. Therefore, the Court will
       impose a 25 to life sentence on Count 5 consecutive to the 25 to life
       sentence on Count 3.”
       Defense counsel argued defendant’s conduct was “just one fluid movement,”
without a break, and he had no time to “sit back and reflect” upon his conduct.
       The prosecutor and the court both noted that the evidence demonstrated that
defendant engaged in digital penetration for an extended period of time to make it easier
for him to insert his penis. During and after the digital penetration, the victim told
defendant to stop and that gave defendant a chance to reflect and decide whether to
proceed with penile penetration.
       Defense counsel noted that defendant explained that he inserted his finger in the
victim’s vagina to get her ready for him to insert his penis. Counsel explained, “as
people[,] we understand that it would be one fluid motion.”


                                             33.
       As noted, the trial court imposed consecutive terms on counts 3 and 5.
       B.     Analysis
       Section 667.61, also known as the One Strike law, “sets forth an alternative and
harsher sentencing scheme for certain enumerated sex crimes perpetrated by force,
including rape, foreign object penetration, sodomy, and oral copulation.” (People v.
Mancebo (2002) 27 Cal.4th 735, 741-742, fns. omitted.) The Legislature enacted
section 667.61 to ensure serious sexual offenders receive long prison sentences regardless
of their prior criminal records. (People v. Wutzke (2002) 28 Cal.4th 923, 929; see also
People v. Luna (2012) 209 Cal.App.4th 460, 465.) In addition, the One Strike law
requires imposition of “a consecutive sentence for each offense … if the crimes involve
separate victims or involve the same victim on separate occasions as defined in
subdivision (d) of Section 667.6.” (§ 667.61, subd. (i), italics added.) Section 667.6,
subdivision (d) defines separate occasions as follows: “In determining whether crimes
against a single victim were committed on separate occasions under this subdivision, the
court shall consider whether, between the commission of one sex crime and another, the
defendant had a reasonable opportunity to reflect upon his or her actions and
nevertheless resumed sexually assaultive behavior. Neither the duration of time between
crimes, nor whether … the defendant lost or abandoned his or her opportunity to attack,
shall be, in and of itself, determinative on the issue of whether the crimes in question
occurred on separate occasions.” (Italics added.) A finding that the defendant committed
the sex crimes on separate occasions does not require a break of any specific duration or
any change in physical location. (People v. Jones, supra, 25 Cal.4th at p. 104 [construing
former § 667.6]; see also People v. Irvin, supra, 43 Cal.App.4th at p. 1071 [holding “a
forcible violent sexual assault made up of varied types of sex acts committed over time
against a victim, is not necessarily [just] one sexual encounter”].)
       When the trial court finds the sex offenses occurred on separate occasions,
imposition of consecutive sentences is mandatory. (People v. Thomas (1990) 218

                                             34.
Cal.App.3d 1477, 1489.) Once the trial court resolves the issue of whether a defendant
committed sex crimes on separate occasions, an appellate court may not overturn the
result unless no reasonable trier of fact could have so found. (See People v. Garza (2003)
107 Cal.App.4th 1081, 1092; People v. Plaza, supra, 41 Cal.App.4th at p. 384.)
       In this case, after defendant pushed victim’s legs apart and put his finger into her
vagina, he returned to kissing her breasts, during which time he had the opportunity to
reflect on his actions. All the while, victim was telling him no and telling him he was
hurting her. Instead of ceasing his behavior, he forced victim’s legs further apart. He
proceeded to force his penis inside her vagina. These facts support the trial court’s
findings that defendant had the opportunity to consider his actions after digitally
penetrating victim and, despite having done so, he resumed the sexual assault and raped
her. The court did not err in finding that the penetration and rape occurred on separate
occasions. Thus, the court properly imposed consecutive punishment for the two crimes.
                                      DISPOSITION
       The judgment is affirmed.


                                                                 _____________________
                                                                                Kane, J.
WE CONCUR:


 _____________________
Wiseman, Acting P.J.


 _____________________
Cornell, J.




                                            35.